Citation Nr: 1520852	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  09-13 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), for substitution and accrued benefits purposes.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to August 1974.  The Veteran died in March 2013 and his widow has been substituted as the appellant.

This case comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  On a substantive appeal received in April 2009, the Veteran requested a Board hearing at the RO.  In a statement received in December 2014, the appellant indicated that she did not want a Board hearing.  Thus, the request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was service-connected for diabetes mellitus type 2, rated 20 percent; peripheral vascular disease of the right lower extremity, rated 20 percent; peripheral vascular disease of the left lower extremity, rated 20 percent; peripheral neuropathy of the right lower extremity, rated 10 percent; peripheral neuropathy of the left lower extremity, rated 10 percent; and erectile dysfunction, rated 0 percent; for a combined service-connected disability rating of 60 percent.  

2.  The Veteran's service-connected disabilities did not preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for TDIU, for substitution and accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the Director of Compensation and Pension Service issued a Fast Letter in August 2010 that provided guidance on processing claims involving the substitution of parties.  That letter noted that, unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  The letter provided guidance on specific procedures to follow, noting that any eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may be able to submit additional evidence in support of the claim. 

Effective October 6, 2014, VA amended its adjudication regulations, to include adding new 38 C.F.R. § 3.1010.  79 Fed. Reg. 52982 (Sept. 5, 2014).  Under the new regulation, VA is required to send a duty to notify letter only if the notice was not sent to the deceased claimant or if the notice sent to the deceased claimant was inadequate, and a substitute has the same rights regarding the submission of evidence as would have applied to the claimant had the claimant not died.

In most accrued benefits cases, a decision is based on the evidence that is on file at the time of the Veteran's death.  Both the Fast Letter and new regulation indicate that in cases involving substitution, additional evidence can be added to the record.  

Both the Fast Letter and new regulation also provide that, if proper notice was sent to the original appellant, in this case the Veteran, further notice need not be sent to the substituted party.  In this case, prior to the Veteran's death, he was notified in an October 2007 letter of the criteria for establishing TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines effective dates.  Thus, the letter addressed all notice elements and predated the initial adjudication by the RO in April 2008.  Moreover, the appellant has not alleged any prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, post-service reports of VA and private treatment and examination, and records from the Social Security Administration.  Statements made by the Veteran and appellant in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA also provided the Veteran with examinations in June 2007, June 2010, December 2011, and April 2012 to ascertain the nature and severity of his service-connected disabilities.  The Board finds the examination reports to be thorough and adequate upon which to base a decision on the claim.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to assess the impact of the Veteran's disabilities on his ability to secure or follow a substantially gainful occupation.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

In a September 2007 claim for TDIU, the Veteran indicated that his service-connected diabetes mellitus type 2 and peripheral vascular disease of the lower extremities prevented him from securing or following any substantially gainful occupation.  For his last job, he reported working 50 hours per week for 10 years as a truck driver.  He reported last working full-time, and becoming too disabled to work, in July 2006.  He reported completing high school with no other education or training prior to or since becoming too disabled to work.  

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).

For VA purposes, the following are considered to comprise a single disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, such as orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (2014).

The Veteran was service-connected for diabetes mellitus type 2, rated 20 percent; peripheral vascular disease of the right lower extremity, rated 20 percent; peripheral vascular disease of the left lower extremity, rated 20 percent; peripheral neuropathy of the right lower extremity, rated 10 percent; peripheral neuropathy of the left lower extremity, rated 10 percent; and erectile dysfunction, rated 0 percent; for a combined service-connected disability rating of 60 percent.  

All of the Veteran's service-connected disabilities shared a common etiology and thus comprised a single disability ratable at 60 percent.  Therefore, the Veteran met the percentage standards of 38 C.F.R. § 4.16(a) (2014).  The remaining question is whether the Veteran's service-connected disabilities, either alone or in the aggregate, prevented him from securing or following a substantially gainful occupation.

While the Veteran may not have worked since July 2006, the Board finds that the preponderance of the evidence is against a finding that his service-connected disabilities prevented him from securing or following a substantially gainful occupation.  

The Veteran's application for benefits from the Social Security Administration shows that he retired from his last job and his typical day consisted of watching television, exercising, and, if he felt up to it, doing yard work or going shopping or fishing.  A September 2006 decision of the Social Security Administration found that the Veteran's disabilities were not severe enough to prevent him from working.

Private treatment records through October 2006 indicate that the Veteran was working in a physically demanding job as a truck driver.  

An October 2006 statement from the Veteran's employer indicated that the Veteran was unable to work due to health problems as of August 2006 and would receive severance pay through October 2006.

At a June 2007 VA examination, the Veteran reported that he was unable to work due to diabetes and associated peripheral neuropathy of the lower extremities, renal dysfunction, blurred vision, and dizziness.  Examination of the eyes and lower extremities was normal.  Diagnostic testing revealed no renal dysfunction.  The examiner stated that the Veteran did not have renal dysfunction and the Veteran's diabetes did not cause any restriction of activities.

A January 2008 VA treatment record shows the Veteran's report of being unable to work in the cold and that walking for a while resulted in leg pain.

A May 2010 VA prescription form shows that the Veteran was unable to engage in vigorous exercise and activity due to degenerative joint disease, lumbar disc disease, diabetes, and atherosclerosis.

A May 2010 statement from the appellant shows that the Veteran was no longer able to do any prolonged walking or standing due to diabetes.

A June 2010 VA examination report shows the examiner's statements that the Veteran's diabetes and associated peripheral vascular disease did not cause any restriction of activities and did not affect his daily activities.

A December 2011 VA examination report shows the examiner's opinion that the Veteran's diabetes and associated complications did not impact his ability to work.

An April 2012 VA examination report shows the examiner's opinion that the Veteran's diabetes and associated complications would not have any significant impact on moderate physical and sedentary employment.

The Board acknowledges the impairment shown to be due to that the Veteran's service-connected diabetes mellitus type 2 and associated complications, particularly his peripheral vascular disease of the lower extremities, may have negatively affected his ability to work.  However, the Veteran's service-connected disabilities were not shown to have made him unable to secure or follow a substantially gainful occupation.  

The Veteran was able to work full-time at a physically demanding job as a truck driver for 10 years before retiring in 2006.  While the October 2006 statement from the Veteran's employer indicated that the Veteran was unable to work due to health problems, the statement did not specify the service-connected disabilities and the record shows he had nonservice-connected degenerative joint disease, lumbar disc disease, and atherosclerosis.  His application for benefits from the Social Security Administration shows that, even after retirement, he continued to exercise and occasionally do yard work or go shopping or fishing.  The Board also notes that the Social Security Administration found that his disabilities were not severe enough to prevent him from working.

The Board notes the Veteran's report of being unable to work in the cold and the private physician's statement that the Veteran was unable to engage in vigorous exercise and activity due in part to his diabetes.  However, those limitations would not prevent sedentary indoor employment.  Moreover, all of the VA examiners indicated that the Veteran could work despite his service-connected disabilities.  The June 2007 examiner stated that the Veteran's diabetes did not cause any restriction of activities.  The June 2010 examiner stated that the Veteran's diabetes and associated peripheral vascular disease did not cause any restriction of activities, to include his daily activities.  The December 2011 examiner specifically opined that the Veteran's diabetes and associated peripheral vascular disease did not impact his ability to work.  Lastly, the April 2012 examiner opined that the Veteran's diabetes and associated complications would not have any significant impact on moderate physical and sedentary employment.  The appellant has not submitted any contrary competent evidence that demonstrates that the Veteran was unable to secure or follow a substantially gainful occupation due solely to service-connected disabilities.

Thus, the Board finds that the Veteran's service-connected disabilities did not prevent him from securing or following a substantially gainful occupation.  Therefore, he did not meet the criteria for TDIU.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to TDIU, for substitution and accrued benefits purposes, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


